DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2021 has been considered by the examiner. 

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 3/22/2021, with respect to the rejections of claims 1, 3-8 and 11-21 under 35 U.S.C. 013 have been fully considered and are persuasive. However, the instant claims present new limitations which were not previously presented and would require a search beyond that of the time allotted in the AFCP 2.0 pilot program. As such, the claim are not being entered. An explanation of how the amendment/arguments overcome the previous rejection is provided below. 
On pages 6-7 and 8, applicant argues that the amendment to claim 1, and further claim 6, requiring a second covering material and a first covering material that encloses the entirety of the plurality of fiber sheets is not taught by the combination of Collier in view of Trifu. This is so such that the rejection of claim 2 taught a covering material being formed from 2 pieces and this would not meet the new limitation in that the covering material requires two pieces to enclose an entirety of the plurality of cover sheet and not a first covering material which covers an entirety of the plurality of fiber sheets.
The examiner concedes in that this limitation overcomes the previous rejection in that the two pieces of covering material were taught to be equivalent to the first and the second covering materials of the instant claims. As such, the previous rejection is overcome, however, the examiner notes that this amendment does not overcome the art of Collier and Trifu. This is so such that Collier still teaches the covering as being present in the form of a single piece of 
On pages 7-8, applicant argues that the newly presented limitation of the plurality of fiber sheets only partially overlap with each other overcomes the previous rejection. 
The examiner concedes in that this limitation overcome the previous rejection such that none of the cited references of Collier, Trifu or Oikawa teaches this limitation. However, as noted above, this limitation is a newly presented limitation which would require a search beyond that of the time allotted under the AFCP 2.0 pilot program and the claims are not being entered. It is further noted that, Collier appreciates varying the amount of insulation material being encased in the coverings (Pg. 6, Paragraph [0086]). 
On pages 8-9, applicant further argues that the new limitation of the plurality of cover sheets cover the corner part without bending is not taught by any of the cited prior art references. 
The examiner concedes in that none of the cited references teaches this limitation in that Collier illustrates the insulation covering a bend in a pipe, however, the insulation follows the bend in the pipe. As such, the amendment to the claim overcomes the previous rejection, 
Lastly, on page 9, applicant argues that the amendment to claim 19 requiring the limitation of the elastic material covering an entirety of the plurality of fiber sheets overcomes the previous rejection in view of Collier, Trifu and Shinohara. 
Similarly to claim 1, the examiner concedes in that this newly presented limitation overcomes the previous rejection such that the elastic material was previously taught to be avoid material (See Pgs. 9-10 of Final Rejection). However, it is noted that this amendment does not overcome the cited prior art. This is so such that Collier teaches the coverings being formed of any suitable material (Pg. 3, Paragraph [0052]). Shinohara further teaches the elastic bodies in order to prevent deformation of the material of the elastic body, therefore, preventing thermal insulation from being insufficient (See Final rejection, Pg. 10). As such, one of ordinary skill in the art would have found it obvious to form the coverings of Collier of an elastic material in order to prevent thermal insulation from being insufficient. 
In conclusion, the examiner notes that the newly presented limitations overcome the previous rejections in the Final Rejection, but not all of the limitations overcome the art of reference. However, the amendments to the claims include newly presented limitations which would require a search beyond that of the time allotted in the AFCP 2.0 pilot program and, as such, the claims are not being entered. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783